COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


MELVIN SPROUSE
                                                                    MEMORANDUM OPINION*
v.        Record No. 1329-06-2                                          PER CURIAM
                                                                       MARCH 6, 2007
ORANGE COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                         FROM THE CIRCUIT COURT OF ORANGE COUNTY
                                     Daniel R. Bouton, Judge

                    (Christian A. Brashear, on brief), for appellant. Appellant
                    submitting on brief.

                    (Robert F. Beard; Michael J. Hallahan, II, Guardian ad litem, for the
                    minor child, on brief), for appellee. Appellee and Guardian ad
                    litem submitting on brief.


          Melvin Sprouse appeals the trial court’s decision terminating his residual parental rights to

his minor son, D.M., pursuant to Code § 16.1-283(C)(1) and 16.1-283(C)(2). Finding no error, we

affirm.

          We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). “‘[T]ermination of [residual]

parental rights is a grave, drastic and irreversible action.’” Helen W. v. Fairfax County Dep’t of

Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991) (quoting Lowe v. Dept. of Pub.

Welfare of the City of Richmond, 231 Va. 277, 280, 343 S.E.2d 70, 72 (1986)). When

considering termination of a parent’s residual parental rights to a child, “the paramount


          *
              Pursuant to Code § 17.1-413, this opinion is not designated for publication.
consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463. On review, “[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.” Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795 (1990). “The trial court’s

judgment, ‘when based on evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.’” Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(quoting Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d 232, 237 (1988)).

        In light of these standards, and based upon our review of the record (including the trial

court’s findings as reflected in its April 27, 2006 order for involuntary termination of residual

parental rights, the written statement of facts, and the trial court’s written additions to the record

made in accordance with Rule 5A:8), we conclude that the trial court’s decision finding that there

was clear and convincing evidence to support termination of Sprouse’s residual parental rights to

D.M. under Code § 16.1-283(C)(1) and 16.1-283(C)(2), as being in the child’s best interests, was

not plainly wrong or without evidence to support it. Accordingly, we affirm the trial court’s

decision.

                                                                                                Affirmed.




                                                   -2-